IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WILLIE JAMES JONES,

             Appellant,

 v.                                                     Case No. 5D16-1678

STATE OF FLORIDA,

             Appellee.

________________________________/


Opinion filed July 29, 2016

3.800 Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Willie James Jones, Daytona Beach,
pro se.

No Appearance for Appellee.


LAMBERT, J.

      Willie James Jones appeals an order summarily denying his motion to correct an

illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and denying

his amended petition for writ of habeas corpus. The postconviction court determined that

the motion and the amended petition alleged the same grounds for relief and were

untimely and successive. The court also held that Jones had raised the same grounds
for relief on prior occasions and that relief had been denied. Because the denial order is

not accompanied by a copy of the court records necessary to support the court’s ruling,

we reverse.1

      Initially, we note that the court applied the wrong standard when denying the

motion as untimely and successive. Rule 3.800(a) provides that a motion to correct an

illegal sentence may be filed “at any time.” Fla. R. Crim P. 3.800(a). Moreover, there is

no prohibition against a defendant filing successive motions under rule 3.800(a). State v.

McBride, 848 So. 2d 287, 290 (Fla. 2003) (citations omitted). Rule 3.800(a)(2) allows a

court to dismiss a second or successive motion if it finds that the motion fails to allege

new or different grounds for relief and the prior determination was on the merits. Fla. R.

Crim. P. 3.800(a)(2). If “a motion is dismissed under this subdivision, a copy of that

portion of the files and records necessary to support the court’s ruling must accompany

the order dismissing the motion.” Id.

      In the present case, no portions of the court file or court records were attached to

the denial order. Accordingly, we reverse the order under review and remand for further

proceedings. If the postconviction court thereafter dismisses the motion as successive

under rule 3.800(a)(2), then it must make the required findings in its order and attach to

its order copies of the necessary court records to support its dismissal. Alternatively,




      1   In an amended motion for rehearing filed below, Jones represented that his
amended petition for writ of habeas corpus was dismissed by a different circuit judge and
is therefore “moot.” We agree that a different judge ruled on the amended petition for writ
of habeas corpus and Jones is not contesting the dismissal in the instant appeal.
Therefore, our analysis will be limited to the postconviction court’s denial of the rule
3.800(a) motion.


                                            -2-
upon review, if the court finds that the current motion alleges new or different grounds for

relief not previously decided, then the court should consider the merits of the motion.

       REVERSED and REMANDED for further proceedings consistent with this opinion.

TORPY and WALLIS, JJ., concur.




                                            -3-